DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 
Claims 1-3 ,5-13 and 15-22 are now pending in this case. Claims 1, 15, and 18 have been amended. Claims 21 and 22 have been added. Claims 1, 15, and 18 are independent claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill et al., US PGPUB 2015/0128042 A1 (hereinafter as Churchill) in view of Domm et al., US Patent US 11,095,946 B2 (hereinafter as Domm), Royzner et al., US PGPUB 2017/0091336 A1 (hereinafter as Royzner), and KAPOOR et al., US PGPUB 2017/0153792 A1 (hereinafter as KAPOOR).


Regarding independent claim 1, Churchill teaches a method of arranging a graphical user interface [see e.g. [0019], lines 8-10 indicating arranging graphical tiles on a home screen; see also fig. 23] having multiple selection interfaces [see e.g. fig. 3], the method comprising:
providing a graphical user interface for user interface (UI) elements [see fig. 3], some of the UI elements being selectable to launch or resume a corresponding computer application [note e.g. the description in [0025]-[0026] indicating options of launching and resuming applications responsive to selections of tiles by the user], the graphical user interface including an immediate selection area and a full selection area [note the selectable tiles in area 304 and area 306 described in [0024]-[0026]], the full selection area including a library area [note in [0026] the option of automatically populating all of the pins for the user]; 
determining a library of computer applications that a user executed or obtained [note in [0025]-[0026] apps/games that the user has/is launched]; 
selecting a first subset of the library of computer applications based on a last execution date of each of the computer applications by the user, a number of items in the first subset being limited [note in [0025] the row of four tiles 304 which contains most recently used apps/games]; 
rendering UI elements of the first subset on the graphical user interface in the immediate selection area [again see fig. 3, region 304 described in [0025]]; 
rendering UI elements for the library of computer applications, including the first subset, on the graphical user interface in the library area of the full selection area [again see fig. 3, 306; note the possibility of having all the pins displayed as described in [0026] which would include the first subset]; and
identifying a second subset of items from the library [note in [0026] applying different rules or heuristic for determining subsets of items].

Churchill does not explicitly teach:
that the full selection area also includes a promoted area at a top or side of the full selection area;
that the second subset of items identified are not within the first subset;
determining that the second subset of items from the library will include a minimum number of items; nor
displaying the promoted area of the full selection area in response to determining that the second subset of items from the library will include the minimum number of items, wherein UI elements of the second subset are displayed in the promoted area.

Domm teaches a full selection area that includes a promoted area at a top or side of the full selection area [see e.g. fig. 6B and note area including promoted content 604a and 604b at a top of a full selection area (including 606)].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill and Domm before the effective filing date of the claimed invention to modify Churchill’s full selection area to further include a promoted area at a top or side of the full selection area, as taught by Domm. The motivation for this obvious combination of teachings would be to facilitate presenting popular items within an interface for content delivery, as suggested by Domm [see e.g. col. 2, lines 19-22].

Churchill/Domm still does not explicitly teach:
that the second subset of items identified are not within the first subset;
determining that the second subset of items from the library will include a minimum number of items; nor
displaying the promoted area of the full selection area in response to determining that the second subset of items from the library will include the minimum number of items, wherein UI elements of the second subset are displayed in the promoted area.

Royzner teaches identification of a second subset of items that are not within a first subset [see abstract, lines 7-12 and fig. 7, step 706; see also [0118], last 5 lines and note second subset 206 that excludes the items within the first subset 202 as depicted in fig. 2].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, and Royzner before the effective filing date of the claimed invention to modify Churchill’s identification of the second subset of the library of computer applications by further explicitly specifying selecting items that are not within the first subset, as per the teachings of Royzner. The motivation for this obvious combination of teachings would be to enable including items that may be more relevant to the user, as suggested by Royzner [see e.g. [0119]], thus making the best use of the display space by avoiding redundancy in the display of UI elements.

Churchill/Domm/Royzner still does not explicitly teach:
determining that the second subset of items from the library will include a minimum number of items; nor
displaying the promoted area of the full selection area in response to determining that the second subset of items from the library will include the minimum number of items, wherein UI elements of the second subset are displayed in the promoted area.

KAPOOR teaches a UI display method [see abstract] comprising:
determining a certain set will include a minimum number of items [see e.g. [0012] and note determining a number of icons to be more than a certain number N (which is equivalent to the set of icons including a minimum number N+1)], and 
displaying an interface in an auxiliary display area is response to determining that the set will include the minimum number of items, wherein the UI elements of the set are displayed in the auxiliary area [again see [0012] and note displaying icons in the auxiliary display area]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, and KAPOOR before the effective filing date of the claimed invention to modify the full selection display area taught Churchill and modified by Domm to include a special promoted area to further include an adaptive display scheme for the promoted area that is conditional on having at least a minimum number of items in a potentially displayable set (applied to the second subset), as per the teachings of KAPOOR with respect to the auxiliary display area. The motivation for this obvious combination of teachings would be to enable adapting the display to use certain easily identifiable areas to enable easier user interaction as needed, as suggested by KAPOOR [see e.g. [0155]].


Regarding independent claim 15, Churchill teaches a non-transitory computer-readable medium [see e.g. [0063] and [0070]] for arranging a graphical user interface [see e.g. [0019], lines 8-10 indicating arranging graphical tiles on a home screen; see also fig. 23] having multiple selection interfaces [see e.g. fig. 3], the non-transitory computer-readable medium embodying information indicative of instructions for causing one or more machines to perform operations [again see e.g. [0063] and [0070]] comprising: 
providing a graphical user interface for user interface (UI) elements [see fig. 3], some of the UI elements being selectable to launch or resume a corresponding computer application [note e.g. the description in [0025]-[0026] indicating options of launching and resuming applications responsive to selections of tiles by the user], the graphical user interface including an immediate selection area and a full selection area [note the selectable tiles in area 304 and area 306 described in [0024]-[0026]], the full selection area including a library area [note in [0026] the option of automatically populating all of the pins for the user];
determining a library of computer applications that a user executed or obtained [note in [0025]-[0026] apps/games that the user has/is launched]; 
selecting a first subset of the library of computer applications based on a last execution date of each of the computer applications by the user, a number of items in the first subset being limited [note in [0025] the row of four tiles 304 which contains most recently used apps/games]; 
rendering UI elements of the first subset on the graphical user interface in the immediate selection area [again see fig. 3, region 304 described in [0025]]; 
rendering UI elements for the library of computer applications, including the first subset, on the graphical user interface in the library area of the full selection area [again see fig. 3, 306; note the possibility of having all the pins displayed as described in [0026] which would include the first subset]; and
identifying a second subset of items from the library [note in [0026] applying different rules or heuristic for determining subsets of items].

Churchill does not explicitly teach:
that the full selection area also includes a promoted area at a top or side of the full selection area;
that the second subset of items identified are not within the first subset;
determining that the second subset of items from the library will include a minimum number of items; nor
displaying the promoted area of the full selection area in response to determining that the second subset of items from the library will include the minimum number of items, wherein UI elements of the second subset are displayed in the promoted area.

Domm teaches a full selection area that includes a promoted area at a top or side of the full selection area [see e.g. fig. 6B and note area including promoted content 604a and 604b at a top of a full selection area (including 606)].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill and Domm before the effective filing date of the claimed invention to modify Churchill’s full selection area to further include a promoted area at a top or side of the full selection area, as taught by Domm. The motivation for this obvious combination of teachings would be to facilitate presenting popular items within an interface for content delivery, as suggested by Domm [see e.g. col. 2, lines 19-22].

Churchill/Domm still does not explicitly teach:
that the second subset of items identified are not within the first subset;
determining that the second subset of items from the library will include a minimum number of items; nor
displaying the promoted area of the full selection area in response to determining that the second subset of items from the library will include the minimum number of items, wherein UI elements of the second subset are displayed in the promoted area.

Royzner teaches identification of a second subset of items that are not within a first subset [see abstract, lines 7-12 and fig. 7, step 706; see also [0118], last 5 lines and note second subset 206 that excludes the items within the first subset 202 as depicted in fig. 2].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, and Royzner before the effective filing date of the claimed invention to modify Churchill’s identification of the second subset of the library of computer applications by further explicitly specifying selecting items that are not within the first subset, as per the teachings of Royzner. The motivation for this obvious combination of teachings would be to enable including items that may be more relevant to the user, as suggested by Royzner [see e.g. [0119]], thus making the best use of the display space by avoiding redundancy in the display of UI elements.

Churchill/Domm/Royzner still does not explicitly teach:
determining that the second subset of items from the library will include a minimum number of items; nor
displaying the promoted area of the full selection area in response to determining that the second subset of items from the library will include the minimum number of items, wherein UI elements of the second subset are displayed in the promoted area.

KAPOOR teaches a UI display method [see abstract] comprising:
determining a certain set will include a minimum number of items [see e.g. [0012] and note determining a number of icons to be more than a certain number N (which is equivalent to the set of icons including a minimum number N+1)], and 
displaying an interface in an auxiliary display area is response to determining that the set will include the minimum number of items, wherein the UI elements of the set are displayed in the auxiliary area [again see [0012] and note displaying icons in the auxiliary display area]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, and KAPOOR before the effective filing date of the claimed invention to modify the full selection display area taught Churchill and modified by Domm to include a special promoted area to further include an adaptive display scheme for the promoted area that is conditional on having at least a minimum number of items in a potentially displayable set (applied to the second subset), as per the teachings of KAPOOR with respect to the auxiliary display area. The motivation for this obvious combination of teachings would be to enable adapting the display to use certain easily identifiable areas to enable easier user interaction as needed, as suggested by KAPOOR [see e.g. [0155]].


Regarding independent claim 18, Churchill teaches a computer system [see e.g. fig. 25 described in [0063]] having multiple selection interfaces, the system comprising: 
a memory [see e.g. memory 2511 shown in fig. 25]; and 
at least one processor operatively coupled to the memory and executing instructions from the memory [see e.g. processor 2505 shown in fig. 25 and the description in [0063]-[0064]] comprising program code for: 
providing a graphical user interface for user interface (UI) elements [see fig. 3], some of the UI elements being selectable to launch or resume a corresponding computer application [note e.g. the description in [0025]-[0026] indicating options of launching and resuming applications responsive to selections of tiles by the user], the graphical user interface including an immediate selection area and a full selection area [note the selectable tiles in area 304 and area 306 described in [0024]-[0026]]; 
determining a library of computer applications that a user obtained [note in [0025]-[0026] apps/games that the user has/is launched; note personalized home screen described in [0019]]; 
selecting a first subset of the library of computer applications based on a last execution date of each of the computer applications by the user, a number of items in the first subset being limited [note in [0025] the row of four tiles 304 which contains most recently used apps/games]; 
rendering UI elements of the first subset on the graphical user interface in the immediate selection area [again see fig. 3, region 304 described in [0025]]; 
rendering UI elements for the library of computer applications, including the first subset, on the graphical user interface in the library area of the full selection area [again see fig. 3, 306; note the possibility of having all the pins displayed as described in [0026] which would include the first subset]; and
identifying a second subset of items from the library [note in [0026] applying different rules or heuristic for determining subsets of items].

Churchill does not explicitly teach:
that the full selection area also includes a promoted area at a top or side of the full selection area;
that the second subset of items identified are not within the first subset;
determining that the second subset of items from the library will include a minimum number of items; nor
displaying the promoted area of the full selection area in response to determining that the second subset of items from the library will include the minimum number of items, wherein UI elements of the second subset are displayed in the promoted area.

Domm teaches a full selection area that includes a promoted area at a top or side of the full selection area [see e.g. fig. 6B and note area including promoted content 604a and 604b at a top of a full selection area (including 606)].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill and Domm before the effective filing date of the claimed invention to modify Churchill’s full selection area to further include a promoted area at a top or side of the full selection area, as taught by Domm. The motivation for this obvious combination of teachings would be to facilitate presenting popular items within an interface for content delivery, as suggested by Domm [see e.g. col. 2, lines 19-22].

Churchill/Domm still does not explicitly teach:
that the second subset of items identified are not within the first subset;
determining that the second subset of items from the library will include a minimum number of items; nor
displaying the promoted area of the full selection area in response to determining that the second subset of items from the library will include the minimum number of items, wherein UI elements of the second subset are displayed in the promoted area.

Royzner teaches identification of a second subset of items that are not within a first subset [see abstract, lines 7-12 and fig. 7, step 706; see also [0118], last 5 lines and note second subset 206 that excludes the items within the first subset 202 as depicted in fig. 2].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, and Royzner before the effective filing date of the claimed invention to modify Churchill’s identification of the second subset of the library of computer applications by further explicitly specifying selecting items that are not within the first subset, as per the teachings of Royzner. The motivation for this obvious combination of teachings would be to enable including items that may be more relevant to the user, as suggested by Royzner [see e.g. [0119]], thus making the best use of the display space by avoiding redundancy in the display of UI elements.

Churchill/Domm/Royzner still does not explicitly teach:
determining that the second subset of items from the library will include a minimum number of items; nor
displaying the promoted area of the full selection area in response to determining that the second subset of items from the library will include the minimum number of items, wherein UI elements of the second subset are displayed in the promoted area.

KAPOOR teaches a UI display method [see abstract] comprising:
determining a certain set will include a minimum number of items [see e.g. [0012] and note determining a number of icons to be more than a certain number N (which is equivalent to the set of icons including a minimum number N+1)], and 
displaying an interface in an auxiliary display area is response to determining that the set will include the minimum number of items, wherein the UI elements of the set are displayed in the auxiliary area [again see [0012] and note displaying icons in the auxiliary display area]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, and KAPOOR before the effective filing date of the claimed invention to modify the full selection display area taught Churchill and modified by Domm to include a special promoted area to further include an adaptive display scheme for the promoted area that is conditional on having at least a minimum number of items in a potentially displayable set (applied to the second subset), as per the teachings of KAPOOR with respect to the auxiliary display area. The motivation for this obvious combination of teachings would be to enable adapting the display to use certain easily identifiable areas to enable easier user interaction as needed, as suggested by KAPOOR [see e.g. [0155]].


Regarding claim 3, the rejection of independent claim 1 is incorporated. Royzner further teaches comparing a total count of items in a first subset to a second threshold, the identifying of a second subset based on the comparing [note in [0124]-[0125] the identification of a recommended subset of items (a second subset) based on comparing a total number of items in a first subset with a predetermined number of most highly ranked items (a threshold)].
It would have been obvious to one of ordinary skill in the art to further apply this specific teaching of Royzner to the combined teachings of Churchill and Royzner by applying this the first and second subsets of Churchill. The motivation for this obvious combination would be to enable marketing specific items based on learning the items already displayed and utilized by the user.

Regarding claims 7, 17, and 20, the rejection of each of independent claims 1, 15, and 18 is respectively incorporated. Churchill further teaches:
launching a first computer application in response to a user's selection of a corresponding UI element in the second subset of the graphical user interface [note a user selection of a pin in 306 and launching a corresponding app or game as described in [0026], lines 14-15]; and
adding, based on the launching, the first computer application to the first subset and re-rendering the UI elements of the first subset [again see [0025] indicating changing the most recently used (MRU) tiles in 304 indicating currently executing application]; and
removing a second computer application from the first subset [again note in [0025] that there are 4 MRU tiles 304 and that he tiles change as new apps/games are launched, thus adding a new item to this subset would automatically entail removing another one].

Regarding claim 13, the rejection of independent claim 1 is incorporated. Churchill further teaches computer applications that are video games [again see [0025] and fig. 3 describing and showing video games].


Claims 2, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Domm, Royzner and KAPOOR, as applied to claims 1, 15, and 18 above, respectively, and further in view of Chen et al., US PGPUB 2013/0290886 A1 (hereinafter as Chen).

Regarding claims 2, 16, and 19, the rejection of each of independent claims 1, 15, and 18 is respectively incorporated. Churchill/Domm/Royzner/KAPOOR does not explicitly teach: comparing a total count of items in the library to a threshold, the identifying of the second subset based on the comparing.

Chen teaches a method of arranging a graphical user interface [see abstract] comprising comparing a total count of items in a certain library to a threshold, the identifying of a subset based on the comparing [see e.g. determination of items 242 of fig. 4 as described in [0041] and note the comparison of the total number of items of a certain category of the library to a first display number and selecting the icons in a subset to display based on that comparison; note also the analogous example w.r.t. the entire library for items 262 shown in region 26 of fig. 7 as described in [0050] ].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, KAPOOR, and Chen before the effective filing date of the claimed invention to modify Churchill’s determination rules for the second subset to explicitly specify taking into account the comparison of the total number of items in the library to a threshold, as per the teachings of Chen. The motivation for this obvious combination of teachings would be to increase the efficacy of improving convenience of finding application and space usage of the user interface, as suggested by Chen [see e.g. [0009]].

Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Domm, Royzner and KAPOOR, as applied to claim 1 above, and further in view of Matthews et al., US PGPUB 2006/0218499 A1 (hereinafter as Matthews).

Regarding claim 5, the rejection of independent claim 1 is incorporated. Churchill/Domm/Royzner/KAPOOR does not explicitly teach that a library UI element for displaying the full selection area is included in the immediate selection area.
Matthews teaches an immediate selection area including a library UI element for displaying a full selection area [see fig. 3 showing an immediate selection region 319 showing a most commonly used (MCU) list 319 as described in [0050]; note UI element 325 described in [0052] which enables displaying a selection area with “All Programs” as per the view of fig. 4; see also [0053], lines 7-8].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, KAPOOR, and Matthews before the effective filing date of the claimed invention to modify Churchill’s immediate selection area to include a UI element to display the full selection area, as per the teachings of Matthews. The motivation for this obvious combination of teachings would be to enable dynamically changing the view, as suggested by Matthews [see e.g. [0052], lines 1-4], which would be beneficial should a person of ordinary skill in the art would want to utilize Churchill’s different display areas on relatively small screens by incorporating an easy way of switching.

Regarding claim 6, the rejection of claim 5 is incorporated. 
Matthews further teaches receiving a selection by the user of the library UI element, wherein the displaying of the UI elements of the library is based upon the user selection [again see fig. 4 and [0080] describing displaying the full selection area based upon the user selecting the UI element 325].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Churchill’s instructions with the teachings of Matthews for at least the same reasons as discussed above in the rejection of claim 5.

Regarding claim 10, the rejection of independent claim 1 is incorporated. Churchill/Domm/Royzner/KAPOOR does not explicitly teach including a fixed set of default computer applications in the first subset.
Matthews teaches including a fixed set of default computer applications in a first subset rendered in an immediate selection area [see fig. 3 and note section 317; see [0049], lines 16-18 describing including a fixed set of default applications/items].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, KAPOOR, and Matthews before the effective filing date of the claimed invention to modify Churchill’s first subset to include a fixed set of default computer applications, as per the teachings of Matthews. The motivation for this obvious combination of teachings would be to enable pre-populating the subset with items that are commonly used.

Regarding claim 11, the rejection of independent claim 1 is incorporated. 
Churchill/Domm/Royzner/KAPOOR does not explicitly teach that rendering of the UI elements of the first subset is aligning the UI elements of the first subset in a single row at a top of the graphical user interface or a single column on a side of the graphical user interface.
Matthews teaches rendering of the UI elements of a first subset that is aligning the UI elements of the first subset in a single row at a top of the graphical user interface or a single column on a side of the graphical user interface [see fig. 3 and note aligning the elements in 317 and 319 in a single column on a side of the graphical user interface].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, KAPOOR, and Matthews before the effective filing date of the claimed invention to modify Churchill’s rendering of the UI elements of the first subset to specifically align the UI elements of the first subset in a single column on a side of the graphical user interface, as per the teachings of Matthews. The motivation for this obvious combination of teachings would be to adapt to different GUI settings depending on the geometry specifics of the screen and the interface. Examiner further notes that the specific positioning of various UI elements on the interface is a mere aesthetic design choice.


Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Domm, Royzner and KAPOOR, as applied to claim 1 above, and further in view of Lin et al., US PGPUB 2020/0081592 A1 (hereinafter as Lin).

Regarding claim 8, the rejection of independent claim 1 is incorporated. 
Churchill further teaches that the UI elements of the first subset share a common size with each other [see MRU tiles 304 in fig. 3 and note how that all share the same size]. 
Churchill/Domm/Royzner/KAPOOR, however, does not explicitly teach that the UI elements of the second subset share a common size with each other. Neither does it explicitly teach that the UI elements of the library not including the second subset share a common size with each other.
Lin teaches an arrangement of a user interface [see abstract] that teaches UI elements of a specific subset sharing a common size with each other [see [0049] and note the items shown in 210 of fig. 3 presenting a specific subset of applications that are more likely to be operated by a user and how they all share a common size; see also [0042] and [0031], lines 1-4 indicating changing to the presentation 210 showing the specific subset as well as the rest of the icons] and UI elements of a full library not including the specific subset sharing a common size with each other [not also the full library view of fig.3 including the second to fourth rows of app icons from APP B- APP J; note they all share a common size].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, KAPOOR, and Lin before the effective filing date of the claimed invention to modify Churchill’s display of the second subset and the rest of the applications of the library to further explicitly specify that elements of each set share a common size, as taught by Lin. The motivation for this obvious combination of teachings would be to create a uniform view that is generally aesthetically pleasing for the user. Again, Examiner further notes that the specific sizing of various UI elements on the interface is a mere aesthetic design choice.

Regarding claim 9, the rejection of claim 8 is incorporated. 
Lin further teaches that the common sizes of the UI elements of a first subset and the UI elements of the library not including the second subset are an equal size [again see fig. 3, view 210 A and note how elements on a first subset shown in an immediate selection area on the bottom of the figure are the same size as elements of the library not including the second subset]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Churchill’s display with the teachings of Matthews for at least the same reasons as discussed above in the rejection of claim 8.

Regarding claim 12, the rejection of independent claim 1 is incorporated. 
Churchill/Domm//Royzner/KAPOOR does not explicitly teach that the displaying of the UI elements of the second subset includes aligning the UI elements of the second subset in a single row.
Lin teaches an arrangement of a user interface [see abstract] that teaches displaying of UI elements of a second subset that includes aligning the UI elements of the second subset in a single row [again see [0049] and note the items shown in 210 of fig. 3 presenting a specific subset of applications that are more likely to be operated by a user and how they all displayed aligned in a single row on the top of 210A; see also [0042]; again note [0031], lines 1-4 indicating changing to the presentation 210 showing the specific subset as well as the rest of the icons].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, KAPOOR, and Lin before the effective filing date of the claimed invention to modify Churchill/KAPOOR’s display of the second subset to further explicitly specify aligning the UI elements of the second subset in a single row, as taught by Lin. The motivation for this obvious combination of teachings would be to place the items at convenient positions where they can be easily found by a user, as suggested by Lin [again see [0042] and [0049]].


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Domm, Royzner and KAPOOR, as applied to claim 1 above, and further in view of SEO et al., US PGPUB 2015/0309691 A1 (hereinafter as SEO I).

Regarding claim 21, the rejection of independent claim 1 is incorporated. 
Churchill/Domm/Royzner/KAPOOR does not explicitly teach that identifying the second subset of items occurs in response to determining that the number of items in the first subset exceeds a predefined threshold number of items.
SEO I teaches an arrangement of UI items on a user interface in which identifying a second subset of items occurs in response to determining that a number of items in a first subset exceeds a predefined threshold number of items [note in [0247] that identifying additional items(for a second task manager) is responsive to determining a number of items in a first task manager panel exceeding a predefined threshold number of 4 items for the task manager panel].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, KAPOOR, and SEO I before the effective filing date of the claimed invention to modify Churchill/KAPOOR’s identification of second subset items to be responsive to determining that the number of items in the first subset exceeds a predefined threshold number of items, as per the teachings of SEO 1. The motivation for this obvious combination of teachings would be to enable accommodating display areas for the subsets, as in the example of task manager panels taught by SEO I [see e.g. [0245] and [0247]].


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Domm, Royzner and KAPOOR, as applied to claim 1 above, and further in view of Seo et al., US Patent 9,819,997 B2 (hereinafter as Seo II).

Regarding claim 22, the rejection of independent claim 1 is incorporated. 
Churchill further teaches that the UI elements of the first subset are arranged based on a last interaction date of each of the computer applications by the user  [note in [0025] the ordering of MRU (Most Recently Used) tiles 304 based on date of user interaction with the applications]. 
Churchill/Domm/Royzner/KAPOOR, however, does not explicitly teach that the elements for the library are arranged in a same order based on a last interaction date of each of the computer applications by the user.
Seo II teaches an arrangement of UI items on a user interface that also teaches UI elements arranged in an order based on a last interaction date of the item by the user [see e.g. ordering items in col. 10, lines 40-44; see also claim 1, lines 12-14 and 24-26 indicating arranging displayed items in an order of time output, executions or access; see also claim 5].
It would have been obvious to one of ordinary skill in the art having the teachings of Churchill, Domm, Royzner, KAPOOR, and Seo II before the effective filing date of the claimed invention to modify Churchill’s display of the UI elements for the library to further explicitly specify arrangement in an order based on a last interaction date of the item by the user, as taught by Seo II, thus having UI elements of the first subset and the library arranged in a same order. The motivation for this obvious combination of teachings would be to enable easy access to the UI elements, as suggested by Seo II [see e.g. col. 1, lines 19-22 and col. 2, lines 29-35].


Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes ZHANG, US PGPUB 2021/0011609 A1, that teaches multiple display areas for UI elements (see front figure).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145